Citation Nr: 0004800	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, status post myocardial infarct (claimed as a 
disability resulting from tobacco use in service).

3.  Entitlement to service connection for interstitial 
pulmonary fibrosis (claimed as a disability resulting from 
tobacco use in service).

4.  Entitlement to an increased evaluation for 
psychophysiological gastrointestinal reaction, currently 
evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Dr. J.A.J.O., a psychiatrist


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1953 
and from August 1956 to August 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1996, November 1996, and April 1999 rating 
decisions of the San Juan, Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO).  In the August 1996 rating 
decision, the RO denied an increased evaluation for a 
psychophysiological gastrointestinal reaction, currently 
evaluated as 30 percent disabling under Diagnostic Code 9502.  
In the November 1996 rating decision, the RO denied 
entitlement to individual unemployability.  In the April 1999 
rating decision, the RO denied service connection for 
nicotine dependence, arteriosclerotic heart disease status 
post myocardial infarction (claimed as a disability resulting 
from tobacco use in service), and interstitial pulmonary 
fibrosis, idiopathic (claimed as a disability resulting from 
tobacco use in service).  The veteran's representative and a 
psychiatrist appeared on the veteran's behalf at an RO 
hearing in October 1998.  

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right great toe disability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation 

and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The Board observes that the veteran filed claims for service 
connection for a dental disorder in 1990 and 1992.  The 
claims file contains a July 1992 letter indicating that the 
veteran's claim was sent to the San Juan, Puerto Rico, VA 
Medical Center for determination.  The veteran's 
representative contends that this claim has not been 
addressed.  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a notice of disagreement, statement 

of the case, and substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should determine whether the veteran's claim has been 
addressed.


FINDINGS OF FACT

1.  The veteran filed his claims for service connection for 
nicotine dependence, arteriosclerotic heart disease status 
post myocardial infarction resulting from tobacco use in 
service, and interstitial pulmonary fibrosis resulting from 
tobacco use in service, after June 9, 1998.

2.  There is no evidence that the veteran's arteriosclerotic 
heart disease was diagnosed in service or within a year of 
separation from service.

3.  Competent evidence showing a nexus between the veteran's 
arteriosclerotic heart disease and his active service is not 
of record.

4.  Competent evidence showing a nexus between the veteran's 
idiopathic interstitial pulmonary fibrosis and his active 
service is not of record. 

5.  The veteran's psychophysiological gastrointestinal 
reaction disorder is manifested primarily by constant 
nervousness, depression, panic attacks, difficulty sleeping, 
Global Assessment of Functioning levels (GAFs) of 30-70, and 
the inability to work.

6.  The veteran's psychophysiological gastrointestinal 
reaction disorder has been shown to result in his virtual 
isolation in the community and in his inability to obtain or 
retain employment.

7.  The veteran's claim for a total rating based on 
individual unemployability is moot.



CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for nicotine dependence, arteriosclerotic heart disease 
status post myocardial infarction resulting from tobacco use 
in service, and idiopathic interstitial pulmonary fibrosis 
resulting from tobacco use in service, lack legal merit and 
entitlement under the law.  38 U.S.C.A. § 1103 (West 1999).

2.  The veteran's claim for service connection for 
arteriosclerotic heart disease as a result of service is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

3.  The veteran's claim for service connection for 
interstitial pulmonary fibrosis as a result of service is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

4.  The criteria for a 100 percent schedular evaluation for 
psychophysiological gastrointestinal reaction disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.132 and Diagnostic Codes 9400, 9502 (1999).

5.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 1991); 38 C.F.R. §§ 3.340, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).


A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis.  Where 
an opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be also 

granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection may be granted 
for arteriosclerosis if it is manifest to a compensable 
degree within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

The Board notes that the veteran does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

A.  Disabilities claimed to result from tobacco use in 
service

In his claim for service connection, the veteran contended 
that he began smoking during service and became nicotine 
dependent.  According to the veteran's claim, his 
arteriosclerotic heart disease status post myocardial 
infarctions x 2 and idiopathic interstitial pulmonary 
fibrosis resulted from his tobacco use which began in 
service.

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 1991 & Supp. 1999).  
Therefore, as a matter of law, any claims received by VA 
after June 9, 1998, are subject to this restriction.  In his 
July 1998 claim, the veteran asserted that he was nicotine 
dependent and that his heart and lung disorders were due to 
his use of tobacco products.  In this case, the provisions of 
38 U.S.C.A. § 1103 are dispositive of this theory of 
entitlement and require that the claim be denied. 


In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the veteran filed his claim in July 
1998, after the promulgation of this section, his claims for 
service connection for nicotine dependence, arteriosclerotic 
heart disease resulting from tobacco use in service, and 
interstitial pulmonary fibrosis resulting from tobacco use in 
service are prohibited as a matter of law.

The Board notes an exception to the rule set forth in 38 
U.S.C.A. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for a disease 
which is otherwise shown to have been incurred or aggravated 
in active duty, or which became manifest to a compensable 
degree during any applicable presumptive period.  38 U.S.C.A. 
§ 1103(b) (West 1999).  This exception is the subject of the 
discussion below.

B.  Arteriosclerotic heart disease

Service medical records do not reveal that the veteran was 
diagnosed with heart disease during either period of active 
service or within one year thereof.  At his August 1960 
separation examination, the evaluation of his heart was 
normal.  No competent professional has established that there 
was evidence of arteriosclerosis during service.  At a 
November 1961 VA examination, there were no complaints, 
findings, or diagnosis of arteriosclerotic heart disease.  

At a May 1996 VA examination, the veteran's medical history 
included myocardial infarcts x 2, one in 1989 and the last 
one in May 1996.  The diagnoses included arteriosclerotic 
heart disease, coronary artery disease, and myocardial 
infarction x 2.
There is no competent evidence indicating that the 
arteriosclerotic heart disease and myocardial infarction x 2 
was related to the veteran's active service.

The veteran's allegation that his arteriosclerotic heart 
disease is related to his active service cannot serve to well 
ground the claim because he is not shown to be 

competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In the instant case, there is no medical 
opinion indicating a nexus between the veteran's 
arteriosclerotic heart disease and his active service.  In 
view of the absence of that fact, his claim that there is 
some relationship to active service is unsupported.  
Therefore, the Board concludes that the veteran's claim for 
service connection for arteriosclerotic heart disease is not 
well grounded and the claim is denied.

B.  Interstitial pulmonary fibrosis

Service medical records do not reveal that the veteran was 
diagnosed with a pulmonary disorder during either period of 
active service.  At his August 1960 separation examination, 
the evaluation of his lungs and chest was normal.  At a 
November 1961 VA examination, there were no complaints, 
findings, or diagnosis of a pulmonary disorder to include 
interstitial pulmonary fibrosis.  

At a May 1996 VA examination, pulmonary fibrosis with free 
upper airways was noted on evaluation of the respiratory 
system.  The diagnosis included idiopathic interstitial 
pulmonary fibrosis.  This was the first diagnosis of 
interstitial pulmonary fibrosis.  There is no competent 
evidence indicating that the interstitial pulmonary fibrosis 
was related to the veteran's active service.

The veteran's allegation that his interstitial pulmonary 
fibrosis is related to his active service cannot serve to 
well ground the claim because he is not competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette, 8 
Vet. App. at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 
Vet. App. at 93.  In the instant case, there is no medical 
opinion indicating a nexus between the veteran's pulmonary 
fibrosis and his active service.  In view of the absence of 

that fact, his claim that there is some relationship to 
active service is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
interstitial pulmonary fibrosis is not well grounded.

II.  Increased evaluation

The Board finds that the veteran's claim for an increased 
evaluation for psychophysiological gastrointestinal reaction 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  A claim that a disability has become 
more severe where the disability was previously service 
connected and rated, and the veteran subsequently asserts 
that a higher evaluation is justified due to an increase in 
severity since the original evaluation, is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
pertaining to his psychophysiological gastrointestinal 
reaction disorder may be obtained, which have not already 
been requested by the VA or associated with his claims 
folder.  The Board accordingly finds that the duty to assist, 
as mandated by of 38 U.S.C.A. § 5107(a)(West 1991), has been 
satisfied.

Service connection for gastroduodenitis with herniation and 
superimposed psychophysiological gastrointestinal reaction 
was granted by the RO by means of a February 1962 rating 
decision following review of the relevant evidence, which 
included the veteran's claim, support statements and 
documents, and his service medical records.  The RO assigned 
a 20 percent disability evaluation.  In a September 1970 
rating decision, the RO increased the veteran's evaluation 
for psychophysiological gastrointestinal reaction to 30 
percent under Diagnostic Codes 9502, 9400.  The RO has 
continued the 30 percent evaluation. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Under 38 C.F.R. § 4.132, 
Diagnostic Code 9502 (1996), psychological factors affecting 
gastrointestinal disorders are evaluated by the general 
rating formula for psychoneurotic disorders.  When two 
diagnoses, one organic and the other psychoneurotic, are 
presented 

covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  
38 C.F.R. § 4.132, Diagnostic Code 9502, note 2 (1996). 

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted for a 
psychoneurotic disorder when there was definite impairment in 
the veteran's ability to establish or maintain effective and 
wholesome relationships with people and symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent disability evaluation was warranted 
for a psychoneurotic disorder when there was considerable 
impairment in the veteran's ability to establish or maintain 
effective or favorable relationships with people and his 
reliability, flexibility, and efficiency levels are so 
reduced by reason of his psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9400 
(1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to neuropsychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation is warranted for 
a psychoneurotic disorder which is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 

perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for a 
psychoneurotic disorder which is productive of occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the 

Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 
(1990); see also Karnas v Derwinski, 1 Vet. App. 308 (1991).  
As the veteran filed his claim for an increased evaluation 
for psychophysiological gastrointestinal reaction in February 
1996, the Board will consider both the old and revised 
criteria in evaluating the claim.
 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In his February 1996 claim for an increased evaluation, the 
veteran contended that he was completely isolated, 
aggressive, experienced poor sleeping and lack of anger 
control, and experienced constant diarrhea episodes.  

In letters dated in February 1996 and May 1996, the veteran's 
private psychiatrist, J.M.R., M.D., reported that he had 
treated the veteran since 1975.  The psychiatrist noted that 
the veteran was very anxious, had poor impulse control, had 
difficulty sleeping, was easily irritable, was aggressive, 
had lost interest in everything and was withdrawn.  On 
evaluation, he was anxious and hypertalkative, his affect was 
anxious and his mood was sad.  He was oriented to place and 
person and partially to time.  His fund of knowledge was 
limited.  He displayed a short attention span and poor 
concentration.  His thought content was depressive, fearful 
in nature with feelings of worthlessness and low self-esteem.  
His recent and remote memory was poor.  His judgment was 
impaired and he had poor insight.  He displayed logical 
associations, coherent stream of content, and there were no 
visual or auditory hallucinations or persecutory delusions.  
The diagnoses were anxiety neurosis with depression and 
psychophysiological gastrointestinal reaction with GAF of 41 
to 50.  Dr. R. stated that the veteran had a severe degree of 
impairment at the emotional level of function which severely 
impaired his functional capacity and that he was totally and 
permanently disabled from the social, emotional, and 
industrial standpoints.  Dr. R. opined that the veteran was 
unable to obtain or retain substantial gainful employment.


At a May 1996 VA psychiatric examination, the veteran 
complained that he has become afraid and scared and prefers 
to stay at home.  He also stated that his nervousness caused 
him to experience frequent bouts of diarrhea.  On evaluation, 
the examiner noted some floating anxiety, lapses in recent 
memory, diminished concentration, and some depressive 
component without depressive signs.  His conversation was 
coherent and relevant, and no delusional material or 
perceptual disorder was found.  His judgment was preserved 
and he could differentiate between right and wrong. The 
diagnosis was psychophysiological gastrointestinal disorder 
with a GAF of 60.  

A May 1996 VA gastrointestinal examination noted the 
veteran's 30-40 year history of multiple gastrointestinal 
studies showing mild gastritis or duodenitis with no evidence 
of duodenal or stomach ulcer.  The veteran complained of 
occasional diarrhea, mostly in stressful situations, feeling 
bloated, and minimal epigastric pain.  On evaluation, the 
abdomen was soft and depressible with no visceromegaly or 
masses palpable.  Normal peristalsis and normal stools were 
noted.  The diagnosis was psychophysiologic gastrointestinal 
reaction.

In a July 1998 psychiatric report, A.L.S., M.D., reported 
that he had treated the veteran for the past 2 years.  Dr. S. 
stated that the veteran had chronic severe anxiety associated 
with somatic symptoms mainly of the autonomic type.  The 
veteran's complaints included insomnia, frequent startled 
wakening, internal sensations of trembling, uneasiness in 
situations and locations, difficulty remaining quiet, and 
episodic anger and frustration with periods of sadness and 
isolation.  On evaluation, he displayed increased psychomotor 
activity, mixed mood of marked anxiety and depression, poorly 
organized flow of thought, and unrealistic production of 
thought.  Thought content included prominent somatic 
concerns, insecurity, despondent outlook for the future, loss 
of self-esteem, ambivalent feelings toward significant 
others, and poorly formed perceptual disorders.  He was 
poorly oriented to time and his recent and remote memories 
were poor.  Gross difficulties in attention, retention, and 
immediate recall were noted.  His insight was 

superficial and his judgment was very erratic.  The diagnosis 
was severe chronic anxiety disorder with depressive and 
somatoform traits.   According to Dr. S., the veteran's case 
was not amenable to improvement. 

At an October 1998 hearing, the veteran's representative 
presented the testimony of a psychiatrist, J.A.J.O., who 
reviewed the evidence of record and spoke with the veteran.  
The psychiatrist testified that, in his opinion, the veteran 
was totally disabled and unable to work due to depression as 
a result of his service-connected psychophysiological 
gastrointestinal disorder.  The psychiatrist further 
testified that the veteran's maximum GAF is 30.

At a November 1998 VA psychiatric examination, the veteran 
reported that he stayed home all day, experiences gastric 
problems which worsen when he became nervous, and that he 
received medication to help him sleep.  On evaluation, he was 
unshaven and adequately dressed and groomed.  His mood was 
slightly anxious and his affect was constricted.  His insight 
and judgment were fair.  His attention, concentration, and 
memory were described as good.  He was not hallucinating and 
was not suicidal and there were no thought or perceptual 
disorders noted.  The diagnosis was psychophysiological 
gastrointestinal disorder with a GAF of 70.     

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 21-30 is 
when behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A GAF score of 31-40 is described as 
some impairment in reality testing or communication (e.g., 
speech is illogical at times, obscure or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, is unable to work).  A GAF score of 
41-50 is defined in the DSM IV as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 55-60 indicates moderate 
difficulty 

in social, occupational, or school functioning.  A GAF score 
of 61-70 is described as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Although the GAF score does not neatly fit 
into the rating criteria, the Board is under an obligation to 
review all the evidence of record.  The fact that evidence is 
not neat does not absolve the Board of this duty.  The Court, 
in Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.
 
Upon review of the evidence, the Board notes that the 
veteran's GAF scores range from 30-70 and the examination 
reports reflect conflicting findings. The assignment of the 
GAF Score expresses the extent of impairment due to the 
manifestations identified.  Given the wide range of GAF 
scores and findings in examination reports, the Board must 
determine which reports are more credible.

The Board notes that the veteran's treating psychiatrist, Dr. 
R., in a February 1996 evaluation, provided a GAF of 41-50.  
Reports of VA and private examinations though July 1998 
indicate that the veteran experienced nervousness, 
depression, irritability, poor impulse control, 
aggressiveness, difficulty sleeping, loss of interest in 
activities, and social withdrawal.  Furthermore, the 
veteran's treating psychiatrists, Dr. R and Dr. S., provided 
statements expressing their opinions that the veteran was 
unemployable due to psychophysiological gastrointestinal 
disorder and that his disorder would not improve.  
Subsequently, at November 1998 VA examination, while the 
veteran reported that he stayed home all day, took 

medication to help him sleep and experienced worsening 
gastrointestinal problems when nervous, the examiner only 
found slight anxiety and constricted affect and determined 
that the veteran's GAF was 70.  The evidence creates doubt as 
to the degree of the veteran's impairment.  

The Board also notes that the Court has found that when one 
of the criteria for a total schedular evaluation for 
Diagnostic Code 9400 has been met, the veteran is entitled to 
a total schedular evaluation.  Johnson v. Brown, 7 Vet. App. 
95, 99 (1994).  See also, VA OPGCPREC 11-97 (1997).   In the 
instant case, the Board notes that the veteran's treating 
physician found symptoms to include panic and or nervous 
attacks and poor impulse control and aggressiveness, and that 
the veteran was unable to obtain or retain employment.  The 
Board concludes that the veteran's treating physicians can 
provide the best evaluation of the veteran's disability based 
on their long-term history with the veteran.  Accordingly, 
the Board finds that an evaluation of 100 percent for 
psychophysiological gastrointestinal disorder, under the old 
criteria, is warranted.  

III.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability.  As noted 
above, the Board has granted a total schedular evaluation for 
the veteran's psychophysiological gastrointestinal reaction 
disorder. 

The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements 

of § 4.16 are present.  A claim for a total disability rating 
based on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 06-99 
(1999).    

Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.


ORDER

The veteran's claim of entitlement to service connection for 
nicotine dependence is denied.  The veteran's claim of 
entitlement to service connection for arteriosclerotic heart 
disease resulting from tobacco use is denied.  The veteran's 
claim of entitlement to service connection for interstitial 
pulmonary fibrosis resulting from tobacco use is denied.  The 
veteran's claim for service connection for arteriosclerotic 
heart disease is denied.  The veteran's claim for service 
connection for interstitial pulmonary fibrosis is denied.  A 
total schedular evaluation for psychophysiological 
gastrointestinal reaction disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 


